Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
New claim 4 is supported by the original disclosure.
All previous rejections have been overcome by the following Examiner’s amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roy Roberts on 2/10/22.
Claim 1, line 1, replace “A conductive” with “A fabric comprising a conductive”; line 4, delete “in a state of being cast into a fabric”.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1 and 4 is(are) allowable over the closest prior art: Mallires et al. (US 20160086685) in view of Martin et al. (US 20100073847).
As to claim 1, Mallires (abs., fig., claims, examples, 5, 27, 40-41, 59, 75, 83-87, 90, 105, 133) discloses a copolymer comprising hydroxymethyl 3,4-ethylenedioxythiophene (HM-EDOT) and bis-EDOT produced by electrochemical polymerization for composite, interpenetrating polymer network, membrane, and capacitor.
Mallires is silent on the claimed TP-CAE4P-SO3 comonomer.
In the same area of endeavor of producing a capacitor, Martin (43-48, 56-61, discloses a (co)polymer comprising TP-CAE4P-SO3 (TP-OEG-SO4) comonomer produced by electrochemical polymerization for interpenetrating polymer network:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Poly(TP-OEG-SO4) displays supercapacitance. 
Therefore, as to claim 1, it would have been obvious to one of ordinary skill in the art to have modified the copolymer disclosed by Mallires and added the TP-CAE4P-SO3 comonomer in view of Martin, because the resultant process would yield an inherently conductive copolymer that meets the claimed structure with improved capacitance due to the TP-CAE4P-SO3 comonomer.  
However, Mallires and Martin fails to teach the claimed fabric.
Therefore, claims 1 and 4 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766